   Case 2:20-cv-00603-MHT-CSC Document 7 Filed 10/14/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MR. STEVE CLIFF,                    )
                                    )
     Plaintiff,                     )
                                    )         CIVIL ACTION NO.
     v.                             )           2:20cv603-MHT
                                    )                (WO)
OFFICER SMITH, C.O.I.,              )
                                    )
     Defendant.                     )

                             JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States         Magistrate       Judge's

recommendation (doc. no. 3) is adopted.

    (2) Plaintiff’s        motion       for   leave   to   proceed    in

forma pauperis (doc. no. 2) is denied.

    (3) This lawsuit is dismissed without prejudice for

failure to pay the full filing and administrative fees

upon initiation of this case.

    No costs are taxed.
   Case 2:20-cv-00603-MHT-CSC Document 7 Filed 10/14/20 Page 2 of 2




    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a   final    judgment

pursuant   to   Rule   58   of    the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 14th day of October, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
